INDICTMENT, found in the Jefferson Circuit Court in March, 1850. The offence charged is an assault and battery with intent to murder, and alleged to' have been committed in February, 1850. Plea — not guilty. The cause was tried in said Court in April, 1850. Verdict, not guilty of the intent to murder, but guilty of the assault and battery. Judgment on the verdict.
This judgment is erroneous, the Court having no juris diction. Acts of 1849, p. 78. — Nelson v. The State (1), *636Smith v. The State (2), The State v. Lackey, November tei’m, 1850 (3).
J. K. Troxell, for the appellant.
D. Wallace, for the state.
The judgment is reversed. Cause remanded, &c.

 See ante, p. 249;


 see ante, p. 251;


 see ante, p. 285.